TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 11, 2019



                                    NO. 03-17-00694-CR


                                    Jerel Smith, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND TRIANA
           AFFIRMED IN PART; REVERSED AND VACATED IN PART --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s judgment of conviction for aggravated assault with a deadly weapon but there was

reversible error in the court’s judgment of conviction for aggravated assault causing serious

bodily injury. The Court affirms the judgment of conviction for aggravated assault with a deadly

weapon. We reverse and vacate the judgment of conviction for aggravated assault causing

serious bodily injury. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.